Bell, Justice.
1. The venue may be proved by circumstantial as well as direct evidence, and in this ease the evidence was sufficient to establish the venue as laid in the indictment. Dumas v. State, 62 Ga. 58 (4); Johnson v. State, 62 Ga. 299; Womble v. State, 107 Ga. 666 (3) (33 S. E. 630) ; Malone v. State, 116 Ga. 272 (42 S. E. 468) ; Lee v. State, 176 Ga. 215 (2) (167 S. E. 507) ; Bowman v. Davis, 51 Ga. App. 478 (180 S. E. 917); Baker v. State, 55 Ga. App. 159 (189 S. E. 364).
2. “Force is an element of the crime of rape, but it may be exerted not only by physical violence but also by threats of serious bodily harm which overpower the female and cause her to yield against her will.” Vanderford v. State, 126 Ga. 753 (5) (55 S. E. 1025).
3. In the instant ease the testimony of the female alleged to have been raped was not so inherently improbable as to be unworthy of belief as a matter of law, but her credibility on all questions, including that of force, was an issue to be determined by the jury, in the light of her tender years and other circumstances. Belmont v. State, 175 Ga. 15 (165 S. E. 45); Annunciatio v. State, 176 Ga. 787 (169 S. E. 3); Shivers v. State, 181 Ga. 557 (183 S. E. 489) ; Fowler v. State, 181 Ga. 685 (183 S. E. 790).
4. The evidence authorized the verdict. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.